Mugglin, J.
Appeal from an order of the Family Court of Schenectady County (Powers, J.), entered February 25, 2002, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 8, for an order of protection.
On January 4, 2002, Family Court entered a temporary order of protection. Thereafter, Family Court entered an amended temporary order of protection. Following a plenary hearing, Family Court issued an order of protection. The orders, respectively, expired July 4, 2002, July 19, 2002, and February 25, 2003. As no further relief has been sought (see Matter of Fisk v Fisk, 274 AD2d 691, 693 [2000]; Matter of Exum v Sims, 254 AD2d 178 [1998]; Matter of Betancourt v Boughton, 204 AD2d 804, 810 [1994]), this appellate challenge to the issuance of the orders of protection is moot as any determination herein will not directly affect the rights of the parties (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980]).
Cardona, EJ., Crew III, Carpinello and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.